Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4, 8, 11-39 and 42 have withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2021. Although applicant elected claim 41 but it has been withdrawn from further consideration since it is directed to non-elected species (figure 20).
The traversal is on the ground(s) that “The embodiments of Figs. 1-5 teach the technical features A/B/C/D of Claim 1. It is further believed that the Claims 3-4, 8, 11-40 and 42 include the same technical features A/B/C/D of Claim 1”.  This is not found persuasive because each claimed technical feature has multiple alternatives which would require additional search and different prior arts. For example, the first wall and the second wall having an angle formed in between them, and the angle being a right, obtuse and acute; as shown in figures 1-21, a single feature (angle) might have multiple alternatives (right, acute or obtuse). Additionally, the claimed species are mutually exclusive and cannot be combined in single species.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16816487 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below, the claim 1 of the both applications are very similar with minor differences.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 16816496
Reference application 16816487
A switch seat body structure comprising: a main body (100) composed of a metal head section (10) in the form of a thin sheet structure and a nonmetal belly section (20), the main body (100) being defined with an axis x, the metal head section (10) having a first wall (11), a second wall (12) connected with the first wall (11) and a shaft hole (30) positioned on the axis x, which can be directly pressed into a geometrical configuration, the first wall (11) being normal to the eccentric axis y or inclined from the axis x, the second wall (12) being parallel to the eccentric axis y or inclined from the axis x, whereby the first and second walls (11, 12) contain an angle, which is an acute angle, a right angle or an obtuse angle, 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, et, al. (US 2015/0231970).
Regarding claim 1, Wu teaches a  switch seat body structure comprising: a main body 100 composed of a metal head section 10 in the form of a thin sheet structure and a nonmetal belly section 20, the main body  being defined with an axis x, the metal head section having a first wall, a second wall  connected with the first wall and a shaft hole  positioned on the axis x, which can be directly pressed into a geometrical configuration, the first wall  being normal to the eccentric axis y or inclined from the axis x, the second wall being parallel to the eccentric axis y or inclined from the axis x, whereby the first and second walls contain an angle, which is an acute angle, a right angle or an obtuse angle, each of the first and second walls having an outer surface and an inner surface, the first and second walls together defining therebetween a space, the nonmetal belly section being formed with an internal space, the nonmetal belly section filling the space to at least connect with entire sections of the inner surface of the first wall and the outer surface of the second wall, whereby the metal head section and the nonmetal belly section are connected as an integrated body structure (Figs. 1-4 and annotated figure below).

    PNG
    media_image1.png
    689
    621
    media_image1.png
    Greyscale





Regarding claim 2, Wu teaches the switch seat body structure wherein 23the nonmetal belly sections 20 is formed with an internal space, the internal space cooperating with the shaft hole 14 to mount one of the switch component, the light source component and the wire connection terminal, the nonmetal belly sections downward extending in a direction in parallel to the axis x, a shoulder section being disposed in the internal space of the nonmetal belly sections (annotated figure below and paragraph 22).

    PNG
    media_image2.png
    345
    428
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 5-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein a switch component is mounted in the main body, the switch component having an insertion section in the form of a protrusion structure or a hole structure, the nonmetal belly section being formed with a restriction section in the form of a hole structure or a protrusion structure for correspondingly assembling with the insertion section of the switch component, the first wall of the metal head section permitting a figure section to be arranged thereon.
Regarding claim 6-7 and 9, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein the other end of the first wall is formed and connected with a subsidiary wall, the subsidiary wall being formed in such a manner that the other end of the first wall is bent toward the lower side to extend in a direction in parallel to or inclined from the axis x, the subsidiary wall having an outer surface and an inner surface, the first wall, the second wall and the subsidiary wall together defining the space, the nonmetal belly section being 25entirely connected with the inner surface of the subsidiary wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833